STONE, Chief Judge.
We affirm Appellant’s conviction and sentence for trafficking in cocaine. The sole issue is the trial court’s denial of a request for a special jury instruction on “guilty knowledge.”
In a prosecution for possession of illegal substances, the state must prove that the defendant knew the illicit nature of the substance possessed. Chicone v. State, 684 So.2d 736 (Fla.1996). Accordingly, the supreme court held that the defendant is entitled to a special jury instruction upon request, because the standard instruction does not specifically address guilty knowledge. Id. at 746.
Unlike the standard jury instruction for possession, the standard instruction for *1134trafficking in cocaine sufficiently charges the jury with the element of scienter. It instructs the jury that the defendant must have knowingly possessed a certain quantity of cocaine and intended to possess cocaine or a mixture containing cocaine. Therefore, it was not error to deny the requested additional instruction. See Standard Jury Instructions in Criminal Cases, 697 So.2d 84, 86-87 (Fla.1997) (amending the standard instruction for possession to conform to Chicone, but not amending the trafficking instruction); see also Soirelus v. State, 698 So.2d 573 (Fla. 5th DCA 1997). Because Appellant was convicted of the higher offense, any error as to the instruction given for simple possession is harmless as moot.
GUNTHER and SHAHOOD, JJ., concur.